Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar (US 2019/0266070) combined with Bandyopadhyay (US 2018/0268025) and Roussinov (“Text clustering and summary techniques for CRM message management”, 2004)
Bhandarkar discloses
1,9,17. A system for a machine learning engine (“a machine learning model is trained with the formatted performance information to provide a trained classifier. The trained classifier outputs a performance indicator in response to an input test data object.”, 0152) using clustered case objects in a case management system (reads on databases “The output database to provide a suggested solution or an indication that a solution was not identified”, 0152, 0147), the system comprising: 
a multi-layer neural network (“a neural model, such as a trainer classifier, can be used (e.g., a machine learning based clustering technique), but the classifier may be based on a technique other than Continuous Bag of Words or-Skip Gram. In such cases, the input to the clustering engine can be a word vector or collection of attributes as discussed above, or can be another type of input. The clustering engine can apply hard clustering or soft clustering.”, 0133); 
wherein the system is configured to: 
receive case object data comprising a case object and contextual objects in the case management system (does not specify CM or CRM but discloses databases “The input test data object includes performance information. The output performance indicator can be submitted to a solutions database to provide a suggested solution or an indication that a solution was not identified”, 0010; see below) associated with the case object (receiving text/language wherein words are represented by objects/vectors “method is provided for training a classifier based on a machine learning algorithm. A plurality of training data objects are received”, 0009; “"user interface" category 146 can include subcategories 148 relating to coding issues, issues with a object model, JavaScript issues, and CSS issues. A "database" category can include subcategories”, 0062; “clusters can be associated with document object model”, 0131), the contextual objects comprising word vectors; 
generate a context embedding for the case object using the word vectors for the contextual objects (does not use the same term “embedding”, see below); and 
cluster the case object with other case objects in the case management system based on the context embedding for the case object and other context embeddings for the other case objects (vectors representing words are clustered, “A solutions database is queried for a solution using the classification or clustering result”, 0008; “a neural model, such as a trainer classifier, can be used (e.g., a machine learning based clustering technique), but the classifier may be based on a technique other than Continuous Bag of Words or-Skip Gram. In such cases, the input to the clustering engine can be a word vector or collection of attributes as discussed above, or can be another type of input. The clustering engine can apply hard clustering or soft clustering.”, 0133).
	In a broad sense discloses contextual objects in the case management system (0010).  However, Bhandarkar fails to particularly call for contextual objects in the case management system and embedding.

Roussinov teaches contextual objects in the case management system (“customer relationship management (CRM) (Swift, 2001), CRM is "an enterprise approach to understanding and influencing customer behavior thorough meaningful communications in order to improve customer acquisition, customer retention, customer loyalty, and customer profitability”, section 1;
“organizational concept space (OCS) (also referred as the similarity network or thesaurus approach) to address a very well-known vocabulary diversity problem, i.e. different words used to refer to same or similar meanings ”, section 1;
“after automatic indexing, each message (document) is represented by a vector. Each coordinate in the vector space corresponds to a term.”, section 2.1) and clustering (“We present a conceptually novel toolset called CRM Sense Maker that has been developed to support CRM managers at a customer support center in a large university. Our tool can summarize customer feedback messages using state-of-the-art text processing techniques such as automatic indexing and clustering.”, section 1;
“after automatic indexing, each message (document) is represented by a vector. Each coordinate in the vector space corresponds to a term”, section 2.1).

embedding, which is an unsupervised machine learning technique from natural language processing (NLP), to extract latent information”, 0014).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and using CRM, objects, vectors representing words allows for customers to voice their complaints or queries and be given a result/solution based on previous similar queries and word embedding then may extract latent semantic information in terms of word associations and co-occurrences and encode it in word vectors (Bandyopadhyay: 0017).2,10,18. The system of claim 1, wherein the case management system comprises a customer relationship management system, and wherein the case object comprises a help thread within the customer relationship management system (Roussinov teaches contextual objects in the case management system (“customer relationship management (CRM) (Swift, 2001), CRM is "an enterprise approach to understanding and influencing customer behavior thorough meaningful communications in order to improve customer acquisition, customer retention, customer loyalty, and customer profitability”, section 1).3,11,19. The system of claim 1, wherein the contextual objects comprise at least one of 
a case subject, case description, case identifier, case status, case comments, case status updates, case articles (reads on word vectors, topics, intent, categories, etc. see e.g., Bandyopadhyay: “The assignment of words to vectors should be such that the vectors encode the meaning of the words. Ideally, if two words are closely related (i.e. have similar meaning), their vectors should point in similar directions.”, 0015, 0025, 0030), or agents that handled the case object.4,12,20. The system of claim 1, wherein the system is configured to cluster the case object with the other case objects by creating a machine learning model for case searching based on the context embedding and the other context embeddings (Bandyopadhyay teaches “embedding” see e.g., “embodiments of the present invention use word embedding, which is an unsupervised machine learning technique from natural language processing (NLP), to extract latent information”, 0014).
5,13,21. The system of claim 4, wherein the system is further configured to: receive case text for a target case requested for the case searching using the machine learning model, wherein the case text comprises case text word vectors (reads on word similar meaning), their vectors should point in similar directions.”, 0015, 0025, 0030); generate an utterance embedding using the case text word vectors; and determine related cases in the case management system using the machine learning model and locality-sensitive hashing (Bandyopadhyay teaches “embedding” (see e.g., “embodiments of the present invention use word embedding, which is an unsupervised machine learning technique from natural language processing (NLP), to extract latent information”, 0014).6,14,22. The system of claim 5, wherein the system is further configured to: perform deduplication on the target case and the related cases based on binary classification of the related cases (Roussinov: “agglomerate similar documents into clusters and present a high-level summary (e.g. via a list of the most representative terms) of each cluster. This way, the user does not need to go through similar documents or through entire documents in order to become familiar with the collection. This greatly reduces redundancy”, section 2.3).7,15,23. The system of claim 6, wherein the system is further configured to: identify the related cases for focused solving of an issue associated with the target case (classifying/clustering compares related words, vectors cases, Roussinov: “agglomerate similar documents into clusters and present a high-level summary (e.g. via a list of the most representative terms) of each cluster. This way, the user does not need to go through similar documents or through entire documents in order to become familiar with the collection. This greatly reduces redundancy”, section 2.3).8,16,24. The system of claim 6, wherein the system is further configured to: identify the related cases for a potential solution to an issue associated with the target case based on consensus voting of the related cases (“The output performance indicator can be submitted to a solutions database to provide a suggested solution or an indication that a solution was not identified”, 0152, 0147; 
Roussinov: “CRM managers must frequently study customer survey data, customer complaint data, and other forms of customer sentiment messages in the form of text. Because the number of those CRM messages is frequently in the hundreds or thousands, reading and summarizing those messages is an overwhelming task. Consequently, there is a great need for an effective tool to assist CRM managers to analyze thousands of customer messages in order to discover recurrent issues and problems based on customers' feedback”, section 1).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bakis (US 2020/0042649) teaches embedding and using utterances (“a semantic matching function is employed in the Implicit Dialog system is based on Deep Learning process, where the words or phrases (entities and relationships) from user natural language input are mapped to word embedding vectors of searchable variables in both the knowledge graph database and the relational database in a low-dimensional space”, 0071).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123